Citation Nr: 0206708	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  96-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran had active service from January 26 to March 15, 
1977 and from September 1981 to March 15, 1982, as well as 
subsequent duty in the California Army National Guard.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
November 1994 decision of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO), which denied service 
connection for low back and bilateral knee disabilities.  In 
September 1998, the Board remanded the matter for additional 
development of the evidence.  

In this appeal, the veteran requested and was scheduled for a 
personal hearing before a Member of the Board at the RO in 
August 1998.  Although he was informed of the time and date 
of the hearing, by June 1998 letter, he failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.702(d) (2001), when an appellant fails to 
appear for a scheduled hearing and has not requested a 
postponement, the case will then be processed as though the 
request for a hearing has been withdrawn.  Accordingly, the 
Board will proceed with consideration of the claim based on 
the evidence of record.


FINDING OF FACT

There is no evidence in the record to document that the 
veteran's current low back and bilateral knee disabilities 
were sustained during a period of active duty for training 
during April 1982.  


CONCLUSION OF LAW

His low back and bilateral knee disabilities were not 
incurred in or aggravated by his active military service or 
any subsequent active duty for training.  38 U.S.C.A. §§ 101, 
1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has met its 
obligations to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Consistent with the duty to 
assist the veteran, the Board remanded this matter in 
September 1998 for additional development of the evidence, to 
include requesting additional service medical records, 
affording the veteran the opportunity to submit additional 
medical evidence, and obtaining a medical opinion regarding 
the diagnosis and etiology of the claimed back and knee 
disabilities.  A review of the record indicates that the RO 
has completed, to the extent possible, the development 
requested by the Board in its remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Specifically, the record shows that the veteran was afforded 
a VA medical examination in March 2001.  The VA examiner 
claimed to have reviewed the claims folder and rendered a 
medical opinion regarding the issue on appeal.  The RO has 
also duly requested all VA and private medical records 
specifically identified by the veteran.  The veteran has 
identified no additional outstanding medical records which 
the RO has not attempted to obtain.  

The record also shows that the RO has obtained all of the 
veteran's available service medical records.  It is noted 
that the veteran contends that he was treated for back and 
bilateral knee injuries sustained in a motor vehicular 
accident while on active duty for training in April 1982.  
Yet, the evidence of record does not document that he was on 
active duty for training in April 1982, neither does it 
contain records of any such medical treatment.  

In Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the U.S. 
Court of Appeals for the Federal Circuit held that a grave 
procedural error involving the duty to assist could vitiate 
the finality of the adjudication of a claim of service 
connection.  The U.S. Court of Appeals for Veterans Claims 
(the Court) has held that the analysis in Hayre rested on 
three factors.  First, that the assistance sought was 
specifically requested.  Second, a failure to notify the 
claimant that the requested assistance, in that case the 
obtaining of certain service medical records, had not been 
successful.  Third, that service medical records are of 
special importance in a claim for service connection.  
Simmons v. West, 13 Vet. App. 501, 506-07 (2000).  

In this case, the veteran has been clearly and repeatedly 
notified that records of this treatment are not available.  
The RO made diligent efforts to obtain these records, 
unfortunately without success.  It is clear that further 
requests to the service department for these records would 
not be fruitful.  The veteran's representative has agreed 
with this conclusion, noting that VA had made a good faith 
effort to locate the records identified by the veteran.  (See 
December 2000 memorandum.)  

The Board also notes that according to reports made in 
clinical settings, see e.g. March 2001 VA medical examination 
report, the veteran is in receipt of disability benefits from 
the Social Security Administration (SSA).  Although the 
record does not contain the medical records used by SSA in 
its decision as to the veteran's application for disability 
benefits, the Board finds that a remand to obtain them is not 
warranted as there is no reasonable possibility that recent 
records from SSA would aid the veteran in substantiating his 
claim of service connection for low back or knee 
disabilities.  

The Board further notes that the veteran has been fully 
informed on numerous occasions (via letters, the May 1995 
Statement of the Case, and the February 2002 Supplemental 
Statement of the Case) of the nature of the evidence needed 
to substantiate his claims.  In view of the foregoing, it is 
concluded that VA has fully satisfied its duty to the veteran 
under VCAA.

I.  Factual Background

Records pertaining to the veteran's first period of active 
service show that on January 1977 military enlistment medical 
examination, no pertinent complaint or abnormality was 
recorded.  On a report of medical history, the veteran denied 
recurrent back pain and a trick or locked knee.  His spine, 
lower extremities, and musculoskeletal system were normal on 
clinical evaluation.  

In February 1977, the veteran was seen on several occasions 
for an adjustment disorder.  It was noted that he wanted out 
of the Army, was anxious, and was trying to manipulate.  Also 
in February 1977, he sought treatment for low back pain, 
stating that he had been in an accident four years earlier 
and had a history of low back pain.  On examination, there 
was extreme tenderness to the lower lumbar region.  Tylenol 
was prescribed and he was referred to the Physical Therapy 
clinic for evaluation.  There, he reported that he had fallen 
on the ice 11/2 weeks previously and had low back pain ever 
since.  Examination showed decreased range of motion.  The 
assessment was muscular back pain and ice packs were 
recommended.  The remaining service medical records are 
negative for any complaint or clinical sign of abnormality 
pertaining to the low back or knees.  The veteran was 
discharged from service in March 1977 under the trainee 
discharge program.

Records pertaining to the veteran's second period of active 
service show that at June 1980 and August 1981 pre-service 
entrance medical examinations, no pertinent complaint or 
abnormality was recorded.  On reports of medical history, the 
veteran denied recurrent back pain and a trick or locked 
knee.  His spine, lower extremities, and musculoskeletal 
system were normal on clinical evaluation.  The remaining 
medical records are negative for any pertinent clinical 
notation.

A subsequent document in the record is a sick slip (DD Form 
689), dated April 5, 1982, which shows that the veteran was 
returned to duty with instructions to avoid running, 
marching, or walking more than 1/4 mile at a time.  He was also 
advised to avoid lifting or carrying more than 20 pounds.  
The examiner noted that "if unable to meet limitations, 
suggest early return home."  No diagnosis was listed, and 
neither the nature of the injury or disability, nor any 
pertinent history was noted.  

In April 1994, the veteran submitted a claim of service 
connection for low back and bilateral knee disabilities, 
stating that he had sustained injuries to his back and knees 
in an April 1982 jeep accident.  On his application, the 
veteran indicated that he had been treated for low back and 
knee disabilities in 1983 by Dr. D. Owyang.  

In May 1994, the RO contacted Dr. Owyang and requested 
information pertaining to his treatment of the veteran.  Dr. 
Owyang responded that he had not treated the veteran in 1983 
for any knee or back problems; rather, he indicated that he 
had treated the veteran in late January 1985 "only for an 
upper back problem."  Dr. Owyang enclosed a January 1985 
treatment record showing that the veteran sought treatment 
for acute upper back pain with no history of trauma.  The 
veteran reported that he lifted his children overhead with no 
previous problems, but that the day previously he had turned 
over in bed and experienced an acute sharp pain between his 
shoulder blades.  He stated that he had a back ache since 
that time.  The veteran reported that in January 1984, he had 
been seen in the emergency room for similar complaints, and 
X-rays showed a possibility of an osteolytic lesion in the 
T6-7 area.  On examination, the veteran had pain in the area 
of T-5 and T-6.  X-ray examination showed degenerative 
changes in the mid thoracic region.  The impression was 
possible acute back sprain, rather than osteolytic lesion 
with degenerative changes in the spine (history of back 
injuries while in the military service).  

Also obtained by the RO was an April 1994 VA clinical record 
showing that the veteran sought treatment for low back pain 
radiating to his left leg.  He reported a long history of low 
back problems and a back injury in 1982.  The impression was 
sciatica.  

In October 1994, the veteran submitted to VA a report of 
accidental injury in which he indicated that on April 12, 
1982 he had been on maneuvers while on "active duty for 
annual training."  He indicated that his vehicle had been 
negotiating very rough terrain and hit a boulder, causing him 
to be thrown upwards.  He stated that "I was able to grab 
hold of the pintle with my knees thus causing swelling, 
contusions, and pain in both."  He also indicated that 
"when I came back down, I hit so as to severely compress 4 
discs in my spine."  He stated that he was transported to a 
field hospital at Fort Irwin via helicopter and treated 
there.  

The RO thereafter contacted the veteran's commanding officer 
in the California Army National Guard (ANG) and requested 
pertinent service records.  (See February 1995 letter.)  In 
response, an administrator at the veteran's unit advised the 
RO to request records from the National Personnel Records 
Center (NPRC).  The RO thereafter contacted the NPRC for the 
second time and requested records from the California ANG.  
The NPRC responded in October 1995 that no such records were 
on file.  In August 1999, the RO again contacted the 
California ANG in Sacramento and requested copies of military 
medical and personnel records pertaining to the veteran.  
Again, the response was negative and the RO was advised to 
contact the NPRC.  (See September 1999 letter from the senior 
records technician at Headquarters, California ANG.)  

In a December 1999 statement, the veteran indicated that, in 
April 1982, he sustained five "compressed discs" and damage 
cartilage to both knees in a jeep mishap.  He stated that he 
was taken to a field hospital, where X-rays were performed 
and an Army major determined that the veteran's lower five 
lumbar discs were damaged.  He stated that he was 
hospitalized for the remainder of the training and was fitted 
with a "makeshift brace" until he could return home and 
obtain a permanent brace from Dr. Owyang.  He stated that as 
a result of his injuries, he had to use a cane to walk and 
had to take pain medication.  

The RO thereafter obtained additional private clinical 
records identified by the veteran.  These records include a 
January 1996 X-ray examination report performed in connection 
with a diagnosis of possible congestive heart failure.  
Incidental findings of degenerative disc disease in the mid 
thoracic vertebrae with an associated mild kyphotic deformity 
of the thoracic spine were noted.  In June 1996, the veteran 
sought treatment for back pain, stating that he had sustained 
compressed discs in a jeep accident in service.  Subsequent 
treatment records dated to March 2000 show continued 
complaints of low back pain.  

In response to a request from VA for copies of his prior 
medical treatment records, Dr. Owyang in May 2000 indicated 
that the veteran's medical records were no longer available.  

By letter in February 2001, the veteran was requested to 
furnish the RO with specific information concerning the 
actual dates of his National Guard duty.  He was informed 
that VA had been unable to verify his duty dates and that 
this information was considered relevant and necessary to 
determine his entitlement to benefits under law.  No response 
has been received from the veteran to date.  

On March 2001 VA medical examination, the veteran again 
reported that he had been involved in a jeep accident in 
service in which he injured both of his knees and his lumbar 
spine.  Since that time, he stated that his pain had become 
progressively worse and now radiated to his legs.  The 
examiner indicated that he had reviewed the veteran's claims 
folder.  After examination of the veteran, the diagnoses were 
lumbar spine degenerative disc disease, diffusely, but most 
severe at L5-S1; bilateral lateral patellar compression 
syndrome; and bilateral knee mild degenerative arthritis.  
The examiner indicated his opinion that it was more likely 
than not that the veteran's current low back problems were in 
part due to the in-service injury as the pain had been 
consistent since that time.  The examiner also indicated that 
"[t]he bilateral knee injury it is unclear what happened 
exactly."  Nonetheless, he indicated his opinion that it is 
at least as likely as not that the current problems in the 
veteran's knees were secondary to the injury that happened in 
the military.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(23), (24).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  See also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Analysis

As set forth above, despite his contentions, the available 
evidence of record contains no official verification of the 
veteran's actual service on active duty for training in April 
1982, or any documentation of in-service low back or knee 
injuries claimed to have been sustained during such service.  
The California ANG and the NPRC have been asked repeatedly to 
provide such verification, but they have indicated that such 
evidence is not available.  The Board notes that the veteran 
was asked by letter in February 2001 to furnish VA copies of 
any service records or orders in his possession which would 
document the claimed period of active duty for training in 
April 1982 with the California ANG, but he has failed to 
furnish same or even respond to such request.  

The Board also observes that the record contains no objective 
indication of low back or bilateral knee disabilities for 
many years after service.  In fact, when the veteran was 
examined by Dr. Owyang in January 1985, only acute 
abnormalities of his thoracic spine were reported.  There was 
no clinical indication of any abnormalities pertaining to his 
low back or knees.  The first notation of low back or knee 
complaints was not until years later in April 1994, as 
recorded on a VA clinical record, incidentally the same day 
the veteran filed his claim of service connection for low 
back and knee disabilities.  

Despite this lack of objective evidence of an in-service 
injury or of low back or knee disabilities for many years 
after service, in March 2001, a VA examiner concluded that it 
was as least as likely as not that the veteran's current low 
back and knee disabilities were causally related to the 
reported April 1982 in-service injury.  Nevertheless, absent 
official verification that the veteran was disabled from 
disease or injury incurred or aggravated while he was 
actually on active duty for training, as claimed, the Board 
cannot grant the benefit requested.  


ORDER

Service connection for low back and bilateral knee 
disabilities is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

